Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
All independent claims substantially recite: “wherein the communication buffer area of the electronic control unit includes communication buffers for the writing tool and communication buffers for units other than the writing tool, and wherein the electronic control unit uses the communication buffers for the units other than the writing tool in addition to the communication buffers for the writing tool when the electronic control unit communicates with the writing tool.”  Whether or not buffers are “for the writing tool” or “for units other than the writing tool” is subjective because there is no objective measure distinguishing the two types of buffer.  “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.”  MPEP § 2173.05b.  Note that 
All dependent claims are rejected as containing the material of the claims from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimura (6,421,274), Emberson (US 2013/0073169, filed 09/15/2011, different assignee), Norman, (US 2009/0175084), and Goto (US 2011/0312272). 
1. (Currently Amended) 
An electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, in which the electronic control unit for a vehicle is able to receive, by communication, divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, comprising a processor which, in parallel with receiving the divided data by using the two buffers alternately, writes the divided data into the nonvolatile memory by using the two buffers alternately, (Yoshimura teaches: “Each buffer RAM (R1, R2) is connected to a host interface portion 4 by a host data bus via the selectors S1 and S2 and via the bidirectional buffer 3a so as to enable reading and writing of data from and to the host terminal. (5)   Similarly, each buffer RAM (R1, R2) is connected to the flash memory 2 by a flash memory data bus (F_DIO) via the selectors S3, S4 and via the bidirectional buffer 3b so as to enable reading and writing of data with respect to the flash memory 2, wherein the data busyo be connected to each RAM is selected by the respective selectors.”  Yoshimura paragraph 4 and 5.  With respect to the data being sent to an “electronic control unit for a vehicle”, this language is an intended use because it does not require any steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.
In the interest of compact prosecution a secondary reference will be used to teach an ECU for an engine (being programmed).
Emberson teaches: “The term factory ECU 10 denotes that the engine control unit is operating with software or firmware approved by the manufacturer, such as the software/firmware installed in the ECU at the factory during manufacturer of the vehicle as well as software/firmware upgrades approved by the manufacturer and subsequently installed on the ECU.”  Emberson paragraph 0028.
It would have been obvious to one ordinary skill in the art to combine the teaching of Emberson before the date of invention because installation of firmware in an ECU allows an engine to be controlled and allows control parameters to be modified more easily (both to improve the performance of a given model and to optimize the ECU for different models during the first installation).) such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed, (Yoshimura teaches: “By the control operations as described above, by providing two buffer RAMs each having one sector size, the flash memory having a plurality of blocks each of which has a block size of four sectors can be controlled in block units and high speed transmission can be achieved.”  Yoshimura paragraph 46.  “a controller for controlling data transmission in sector units between the host terminal and the buffer memories and between the nonvolatile memory and the buffer memories by alternately selecting the first and second buffer memories, and when one of the buffer memories performs transmission of data corresponding to one sector with the host terminal, the other buffer memory simultaneously performs transmission of data corresponding to another sector with the nonvolatile semiconductor memory.”  Yoshimura paragraph 18.) wherein a communication environment between the electronic control unit and the writing tool including an allocation of transmit buffers and receive buffers in a communication buffer area of the electronic control unit is changed such that the communication speed between the writing tool and the electronic control unit is increased, (Communication between a writing tool and electronic control unit is addressed in the art cited above.  
The previously cited art does not teach changing an allocation of transmit and receive buffers such that communication speed is increased.  
Norman teaches: “The integrated circuit can also include read buffers that can be sized differently than the write buffers.”  Norman Abstract.  “Further, memory 102 is divided into partitions, such as grouping 104a and grouping 104b, each of which can be accessed (e.g., written) separately. Buffering system 150 includes a partition selector 152 and write buffers ("WB0") 154 and ("WB1") 156. Write buffers ("WB0") 154 and ("WB1") 156 can be sized to write to the partitions at a specific write speed. In at least one embodiment, the size of write buffers 154 and 156 can include any amount of data bits that are configured to adapt, for example, the write speed to an interface data rate. In some cases, the amount of data bits can differ from the smallest addressable unit of memory that constitutes a memory location. In another embodiment, the size of write buffers 154 and 156 can be configured to sufficiently write to memory cells in a partition as a function of a rate of change in a programming characteristic, such as a rate at which a write voltage changes. As such, the sizes of write buffers 154 and 156 can be configured to maintain a write speed for a specific rate at which, for example, a write voltage is applied to memory cells in multiple memory layers 112. The memory cells to which write buffers 154 and 156 write can be located in any plane within memory 102.” Norman paragraph 0014.  “Note that read buffers can be sized in a similar fashion, according to at least one embodiment of the invention.”  Norman paragraph 0026. “Interface 720 also includes a buffer controller 722 configured to control the reading of data into a first write buffer (e.g., read buffer 770), and the transmitting of data from a second write buffer (e.g., read buffer 772), whereby buffer controller 712 synchronizes the reading and transmitting to a certain interval or read cycle. As used herein, the term "read cycle" generally refers, at least in one embodiment, to an amount of time during which a read buffer is filled, or substantially filled, with read data from layer 450a, the read data being read out from at a particular read speed. As used herein, the term "read speed" generally refers, at least in one embodiment, to the rate at which one or more data bits are read from memory cells, such as third dimension memory cells. In one embodiment, interface 720 and buffer control 712 cooperate to provide interface control 724 to read buffer 770 and read buffer 772 to alternately configure read buffer 770 and read buffer 772 to, for example, respectively read data from layer 450a at a read speed and to transmit the read data at a read data interface data rate.”  Norman paragraph 0035.
The limitation above would have been obvious to try in view of the cited art.
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (the problem solved by Norman includes matching buffer speed to memory speed).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (the buffer size (and corresponding throughput/speed can be either increased or decreased, depending on the memory being matched). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (one of ordinary skill in the art would have pursued both increasing or reducing communication speed by modifying the buffers dependent on the desired matching speed with a reasonable expectation of success).  See MPEP § 2143(I)(E).) by a second other than the first program, the second program being received from the writing tool through communication between the electronic control unit and the writing tool (The previously cited art does not teach the sending of software which changes the communication environment.  
Goto teaches: “Referring to FIG. 18A, a user is remotely controlling the communication device 400 via Bluetooth.RTM. (abbreviated to BT in the drawing) corresponding to learning data D1, using the remote control device 300 having stored therein the learning data D1 learned in the past (see 18a). Thereafter, the communication device 400 receives from an external server 443 connected thereto via the external communication unit 442 new firmware for receiving remote control. Accordingly, it becomes possible for the communication device 400 to use a wireless LAN of IEEE 802.11g as a communication method for control communication.”  Goto paragraph 0198.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Goto before the date of invention as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (as showing in the cited art).  The prior art contained a known technique that is applicable to the base device (method, or product) (the sending and installing of communication software/firmware to another device improving communications is applicable to the based device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (One of ordinary skill in the art would have recognized that sending software/firmware to update communications techniques would have allowed the use of more efficient or more commonly communication protocols including receiving data wirelessly thereby avoiding the need for ports of a specific form factor). See MPEP § 2143(I)(D).)  wherein the communication buffer area of the electronic control unit includes communication buffers for the writing tool and communication buffers for units other than the writing tool, and wherein the electronic control unit uses the communication buffers for the units other than the writing tool in addition to the communication buffers for the writing tool when the electronic control unit communicates with the writing tool.  (With respect to claim interpretation, note that buffers “for the writing tool” and buffers “for units other than the writing tool” are both written as an intended use because they do not require steps to be performed or limit to a particular structure (e.g. the intended use language does not require buffers in the ECU communicating with other devices at one point in time to subsequently communicate with the writing tool).  See MPEP §§ 2111.04 and 2103.  With respect to increasing (or using all of) the buffers for writing, see Yoshimura figures 2A and 2B and accompanying description in paragraph 13-15 showing the reconfiguration of communication buffers from read mode (for units/operations other than a writing tool) to write mode. Note that Norman cited above shows that when buffers are repurposed for write mode, their size may be increased to increase the communication speed.)
2. (Original) The electronic control unit for a vehicle, according to claim 1, wherein 
the processor starts receiving next divided data and writing the divided data, in response to completion of receiving the divided data. (See figures 4 and 5 of Yoshimura showing both the read and write processes to start again when the previous process is finished.  For completeness, note also that this reads on a mere duplication of steps and mere duplications are an indicia of obviousness.  See MPEP § 2144.04.)
7. (Currently Amended) A method of writing data by an electronic control unit for a vehicle including a nonvolatile memory in which data can be written and erased electronically and two buffers, the method comprising the steps of: 
in parallel with receiving divided data obtained by dividing a first program by predetermined size, the divided data being received from a writing tool, by using the two buffers alternately, writing the divided data into the nonvolatile memory by using the two buffers alternately, such that one of the two buffers is used for receiving the divided data while another of the two buffers is used for writing the divided data, and the receiving and the writing of the divided data alternate between the two buffers each time the receiving and the writing are performed; wherein a second program other than the first program, the second program being received from the writing tool through communication between the electronic control unit and the writing tool, changes a communication environment, between the electronic control unit and the writing tool including an allocation of transmit buffers and receive buffers in a communication buffer area of the electronic control unit such that the communication speed between the writing tool and the electronic control unit is increased wherein the communication buffer area of the electronic control unit includes communication buffers for the writing tool and communication buffers for units other than the writing tool, and wherein the electronic control unit uses the communication buffers for the units other than the writing tool (See rejection of claim 1.)
8. (Original) The method of writing data according to claim 7, wherein 
the electronic control unit for a vehicle starts receiving next divided data and writing the divided data, in response to completion of receiving the divided data. (See rejection of claim 2.)
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimura, Emberson, Norman, Goto and Smith (5,889,933)
3. (Original) The electronic control unit for a vehicle, according to claim 1, wherein 
the processor returns a response to a source of the divided data to indicate that the divided data is received and the divided data is written into the nonvolatile memory, upon completion of receiving the divided data and writing the divided data. (The previously cited art does not expressly teach a write confirmation command.  
Smith teaches: “The invention may include a RAID system that uses non-volatile random access memory (NVRAM) to greatly reduce the chance of loss of data due to an AC power failure. This RAID system has two write modes. In a normal write mode, a host computer receives a write confirmation once an array controller receives data from the host computer. In a safe write mode, however, the array controller copies to NVRAM all data received from the host computer for writing to disk drives. Only thereafter does the array controller send the write confirmation to the host computer.”  Smith paragraph 16.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Smith before the date of invention because the confirmation lets the sender know that data has been permanently stored in non-volatile memory, that resend is not necessary and the next data can be sent.)
9. (Currently Amended) The method of writing data according to claim 7, wherein 
the electronic control unit for a vehicle returns a response to a source of the divided data to indicate that the divided data is received and written into the nonvolatile memory, upon completion of receiving the divided data and writing the divided data. (See rejection of claim 3.)
Claims 4-6 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimura, Emberson, Norman, Goto, and Kondo US (2008/0294938)
4. (Currently Amended) The electronic control unit for a vehicle, according to claim 1, 
wherein the processor further performs verification of the divided data in the two buffers and verification of the divided data in the nonvolatile memory in parallel. (The previously cited art does not expressly teach performing verification on the data.
Kondo teaches: “[0036] The ECC encoder 64 adds an ECC (error correcting code) to the data stored in the write buffer 54. When the data stored in the write buffer 54 for example is 32 bits, then the ECC encoder 64 adds six bits of ECC, and supplies this as 38 bits of data to the flash memory 12. The ECC decoder 66 supplies the error corrected data to the read buffer 56 based on data containing the ECC read out from the flash memory 12. The ECC decoder 66 is also capable of stopping the error correcting function and supplying the read data unchanged to the read buffer 56. The rewrite control sequencer 40 turns the error correcting function on and off. [0037] The flash control unit 14 may also include a function to compare data stored in the write buffer unit 54, with data loaded unchanged from the flash memory 12 outputted from the ECC decoder 66, and notify the CPU of those comparison results.”  Kondo paragraphs 0036 and 0037.  Note that the comparison of data in the device with data in the buffer reads on performing verification in parallel (as they are being verified against one another).
It would have been obvious to one of ordinary sill in the art to combine the teaching of Kondo before the date of invention because it improves the reliability of the system.  
5. (Currently Amended) The electronic control unit for a vehicle, according to claim 4, wherein 
the verification of the divided data in the two buffers is performed by using an error-detecting code included in the divided data. (See rejection of claim 4.)
6. (Currently Amended) The electronic control unit for a vehicle, according to claim 4, wherein 
the verification of the divided data in the nonvolatile memory is performed by comparing the data in the nonvolatile memory with the data in the two buffers. (See rejection of claim 4.)
10. (Currently Amended) The method of writing data according to claim 7, wherein 
the electronic control unit for a vehicle further performs verification of the divided data in the two buffers and verification of the divided data in the nonvolatile memory in parallel. (See rejection of claim 4.)
11. (Currently Amended) The method of writing data according to claim 10, 
wherein the verification of the divided data in the two buffers is performed by using an error-detecting code included in the divided data. (See rejection of claim 5.)
12. (Currently Amended) The method of writing data according to claim 10, 
wherein the verification of the divided data in the nonvolatile memory is performed by comparing the data in the nonvolatile memory with the data in the two buffers. (See rejection of claim 6.)


Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
Rejections under § 112a:
All rejections under this section from the previous action are withdrawn based on claim amendments.
Rejections under § 112b:
All rejections under this section from the previous action are withdrawn based on claim amendments.
Rejections under § 103:
Applicant states that the previously cited art fails to teach “fail to teach or suggest changing (increasing) the buffer size for communication to increase the communication speed by using not only the communication buffers for the writing tool but also the communication buffers for units other than the writing tool when the electronic control unit communicates with the writing tool, as described in the amended claims.”  Remarks at 9.  While the claims only appear to recite using buffers (recited as being intended for another purpose) as write buffers, Norman teaches both repurposing read buffers into write buffers as well as increasing the size of write buffers as shown in the art cited in the rejection above, thereby increasing the communication speed.  
Applicant states: “Thus, in the present invention, the buffer size for communication is changed using a different means/method from that in Norman. Thus, one skilled in the art could not have easily conceived of the present invention even in view of the cited references.”  No specific arguments are put forth showing a distinction between any claimed means/method of changing the buffer size and the cited portions of Norman together with the other cited art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139

/PAUL M KNIGHT/Examiner, Art Unit 2139